Citation Nr: 1507946	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to June 1990 and from December 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (Although correspondence from the appellant dated in August 2010 referred to her desire to withdraw her appeal, the withdrawal was apparently not accepted by the Board.  This appears so because the Board thereafter remanded the case in March 2011 in part to have the originating agency issue a statement of the case following receipt of a notice of disagreement with a December 2007 rating decision.)

When the Veteran filed her substantive appeal following issuance of a November 2012 statement of the case, she requested a Board hearing.  The hearing request was later withdrawn in August 2013.  

By a November 2012 rating decision, the rating for PTSD was increased to 70 percent, effective from March 27, 2007.  A claim for a total disability rating that had also been a subject of the Board's March 2011 remand, was granted in November 2012.


FINDING OF FACT

The Veteran's psychiatric disorder has likely been manifested by symptoms that cause total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a schedular rating of 100 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been rated under Diagnostic Code 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted where there is flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The global assessment of functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  (VA has recently changed its regulations, and now requires use of DSM-5, but the change was not made applicable to cases pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  (The Board is cognizant that a GAF score is not determinative by itself.)

The Veteran asserts that her PTSD symptoms are more severely disabling than the current 70 percent rating reflects.  Specifically, she asserts that her symptoms include anxiety, suicidal ideation, depression, difficulty sleeping, and the inability to establish and maintain effective relationships.

An August 2008 VA discharge summary shows the Veteran was hospitalized voluntarily for depression.  She reported PTSD symptoms to include difficulty sleeping, low energy, and suicidal ideation.  She stated that her kids hated her, and reported increased symptoms since visiting with her daughter and newborn granddaughter.  The examiner's report also reflects the Veteran was uncooperative and maintained poor eye contact.  Her speech was noted as normal and coherent and her judgment was fair.  Four days after admission, the Veteran requested to be discharged.  She was prescribed psychotropic medications to treat her PTSD symptoms, and the examiner assigned a GAF score of 65.

A September 2008 VA mental health record shows the Veteran discussed her recent hospitalization with a psychiatrist.  The psychiatrist's notes reflect the Veteran appeared angry and upset.  She reported that the records documenting her August 2008 hospitalization were inaccurate.  She stated that "ever since they found out about the childhood abuse they've been saying [her] military trauma experience bother[ed] [her] less than the childhood stuff."  The Veteran stated that she disagreed.  The examiner did not assign a GAF score.

An October 2008 VA mental health note shows the Veteran requested to participate in group therapy to treat PTSD symptoms.  The psychiatrist's report reflects the Veteran was well groomed.  Her mood appeared to be mildly depressed, and she was alert and oriented in all spheres.  Her insight was fair, and judgment was noted as intact.  She denied suicidal or homicidal ideation or intentions.  The examiner did not assign a GAF score.

A March 2009 VA mental health note shows the Veteran reported PTSD symptoms to include insomnia, avoidance, intrusive thoughts, irritability, hypervigilance, and startle response, and fatigue.  She reported thoughts of self-harm without intent.  She stated that in July 2008 she considered overdosing, but thought of her children having no one to care for them.  She stated that three of her children reside with her.   The psychiatrist's report reflects the Veteran was casually dressed and articulate.  Her mood was observed as depressed and she was tearful.  Her thoughts were logical and her judgment was noted as fair.  The examiner assigned a GAF score of 50.

A December 2009 VA discharge summary shows the Veteran presented with complaints of depression, anxiety, and suicidal ideation.  She feared losing control, and experienced panic attacks.  She also reported she had discontinued taking psychotropic medications.  The Veteran reported symptoms of depression, decreased sleep, loss of concentration and interest, decreased energy and appetite, feelings of guilt, helplessness, and hopelessness.  She denied recent manic symptoms, auditory hallucinations or visual hallucinations.  The clinician's report reflects the Veteran reported feeling overwhelmed by stressors to include lack of financial support, and lack of support from her family.  She reported that she is the mother of four children, and her 14-year old was recently raped and hospitalized.  She stated that she also cared for her disabled son who she feared would die at a young age due to kidney disease.  She reported feeling overwhelmed and also that the fathers of her children did not share parental responsibilities, financial or otherwise.  She thought psychiatric hospitalization would help her to regain stability.  The clinician noted that the Veteran was alert and oriented.  Her speech was fluent and she maintained good eye contact.  Her thoughts were organized and goal directed.  There was no objective evidence of delusions, obsessions, preoccupations or phobias.  Six days after admission, the Veteran requested to be discharged.   The clinician assigned a GAF score of 35 at admission and 60 at discharge, and recommended the Veteran comply with all medications and attend all scheduled follow-up appointments.

A January 2010 VA mental health note shows that a consultation with the mental health clinic for medication management and supportive therapy was submitted.  The psychiatrist's report reflects the Veteran's mood was depressed.  Her judgment was fair and insight was noted as limited.  The psychiatrist assigned a GAF score of 50.

A September 2010 VA psychiatric consultation shows that the Veteran reported feeling tired.  She stated she was caring for her disabled son and family members, which often takes precedent over her own needs, to include her noncompliance with mental health visits.  The psychiatrist noted that the Veteran was well groomed, quiet and soft spoken.  Her mood was noted as depressed and her thought content was free of hallucinations, delusions, and obsessive thoughts or paranoid ideas.  Her mood was slightly dysthymic and her affect was congruent.  Her insight and judgment were noted as fair.  The psychiatrist's report reflects the Veteran presented with continued symptoms, which were characterized as chronic.  The psychiatrist assigned a GAF score of 56.

The Veteran was afforded a VA PTSD examination in February 2011.  The psychologist provided a GAF score of 55.  She reported that she had been separated from her husband for 7 years and was unsure of whether they would divorce or not.  She has 5 children, three of which reside with her.  The Veteran reported having had panic attacks one to two times a week that typically occur at night when letting her dog out in the back yard.  She had nightmares and also reported depression and issues with her family.  She endorsed suicidal ideation to overdose or walk into traffic before she reported to the examination.  She stated that there were some days of improvement, but her mood was dependent upon her interactions with her children.  She also reported that she tends to isolate herself when she is depressed.  She will turn the phone of for days and does not speak to anyone.  The psychologist noted the Veteran was very tearful and expressed guilt over the in-service sexual assault, which resulted in the birth of her daughter.  The Veteran stated that the biological father kidnapped the daughter before.  She is fearful the perpetrator would find them again.  She also reported that she and her daughter do not get along well and that she disrupts the household.  The Veteran reported hypnogogic experiences.  Specifically, she reported that on one occasion she saw plates spinning in a circle in the form of a cross.  Upon review of the claims folder, the examiner noted that the medical evidence of record shows multiple situational stressors that include family relational problems with her children contributing to increased levels of stress and anxiety.  Upon examination, the psychologist observed the Veteran appeared depressed with conflicted affect.  She was cooperative and thought process was noted as unremarkable.  The Veteran was clean and well groomed.  Her speech was a soft whisper and slow.  Her mood was dysphoric and psychomotor activity was noted as lethargic and fatigued.  The psychologist's report reflects that the Veteran's psychosocial functioning was poor.  There was objective evidence of suicidal ideation.  The psychologist noted the Veteran had problems with activities of daily living.  She stated that her home "[was] a mess" and reported that she does not tend to household chores as she used to.  

A March 2011 VA psychology note shows the Veteran reported that she continued to feel bullied by her children.  Specifically, her daughter was verbally abusive toward her, and her son was manipulative, pressuring her into doing certain things, such as driving him to work.  The psychologist report reflects the Veteran's self-esteem was low and her PTSD symptoms have had an adverse impact on all aspects of her functioning to include difficulty with trust, difficulty with finding and maintaining healthy relationships, and avoiding confrontation out of fearfulness.  She also noted that she had observed the Veteran become physically ill when emotional issues surfaced related to her traumatic in-service experience.  The psychologist did not assign a GAF score.

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's PTSD causes total occupational and social impairment.  Significantly, the Veteran reported having suicidal thoughts.  A past history of suicidal ideation was also noted during follow-up visits.  The Veteran has been shown to live a reclusive lifestyle and although she has custody of three children, the evidence of record indicates that the Veteran was unable to establish or maintain effective relationships, as she consistently reported her feelings that her children were abusive toward her and that they bullied her.  

Based on the evidence described above, the Board will resolve reasonable doubt in the Veteran's favor and find that a 100 percent evaluation has been more nearly approximated.  



ORDER

Entitlement to a 100 percent schedular rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


